Exhibit 10-ff

FOURTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

AT&T MOBILITY II LLC

This Fourth Amended and Restated Limited Liability Company Agreement (this
“Agreement”) is entered into effective as of the date specified herein by and
among New Cingular Wireless Services, Inc., a Delaware corporation (“NCWS”),
AT&T Mobility LLC, a Delaware limited liability company (“Mobility”), AT&T Corp,
a New York corporation (“AT&T Corp.”), SBC Master Pension Trust (“Trust”) and
BellSouth Mobile Data, Inc., a Georgia corporation (“BSMD”), as the members (the
“Members”), and AT&T Mobility Corporation, a Delaware corporation, as the
manager (the “Manager”) of AT&T Mobility II LLC (f/k/a Cingular Wireless II LLC)
(the “Company”), which has been formed as a limited liability company pursuant
to the Delaware Limited Liability Company Act (6 Del. C. § 18 101, et seq.) (the
“Act”) upon the following terms and conditions.

WHEREAS, NCWS, Mobility, BSMD and Manager are parties to an Amended and Restated
Limited Liability Company Agreement of the Company with an effective date of
January 16, 2008, 6:01 P.M. Eastern Standard Time, which amended and restated
the Prior Agreement, and that certain First Amendment to the Amended and
Restated Limited Liability Company Agreement of the Company dated August 25,
2009 by and among NCWS, Mobility and BSMD, as the members, and Manager as the
manager of the Company (as amended, the “Original Amended and Restated
Agreement”);

WHEREAS, on January 1, 2010, Centennial Cellular Operating Co LLC (“CCOC”)
contributed certain assets to Mobility II in exchange for a 1.2721165% interest
in Mobility II and at such time, and in connection with such contribution, the
assets of Mobility II were revalued;

WHEREAS, on July 1, 2010, CCOC merged with Centennial Communications Corp., a
Delaware corporation (“Centennial”) and as a result of such merger, the
Mobility II interest held by CCOC was transferred to Centennial and Centennial
was admitted as a member of the Company;

WHEREAS, on September 9, 2013, the then existing membership interests in the
Company were recapitalized into Common Interests (defined below);

WHEREAS, on September 9, 2013, AT&T Inc. contributed a promissory note to the
Company (the “Series A Contribution”) pursuant to a Contribution, Assignment and
Assumption Agreement, dated as of August 30, 2013 (which agreement is being
amended and restated at or around the date of this Agreement) (as amended and
restated, the “Contribution Agreement”) in exchange for 320,000,000 Series A
Preferred Interests (defined below) and the Amended and Restated Agreement was
amended and restated and superseded by the Second Amended and Restated Limited
Liability Company Agreement (the “Second Amended and Restated Agreement”) to
provide, among other things, for the issuance of the Series A Preferred
Interests to AT&T Inc.;



--------------------------------------------------------------------------------

WHEREAS, on September 9, 2013, 4:30 P.M. Eastern Daylight Time, AT&T Inc.
contributed 320,000,000 Series A Preferred Interests in the Company to the Trust
and the Trust was admitted as a member of the Company and the Second Amended and
Restated Limited Liability Company Agreement was amended and restated and
superseded by the Third Amended and Restated Limited Liability Company Agreement
(the “Third Amended and Restated Agreement”);

WHEREAS, on January 1, 2016, Centennial merged with AT&T Corp. and as a result
of such merger, the Company interest held by Centennial was transferred to AT&T
Corp. by operation of law, and AT&T Corp. was admitted as a member of the
Company and the Third Amended and Restated Agreement was amended (the “First
Amendment to Third Amended and Restated Agreement”);

WHEREAS, on December 30, 2016, the Third Amended and Restated Agreement, as
amended, was amended to reflect changes to Section 13 and Section 15 of that
agreement (the “Second Amendment to Third Amended and Restated Agreement”);

WHEREAS, on May 31, 2017, NCWS and Mobility redeemed a portion of their common
interests in the Company (the “Membership Redemption”) and the Third Amended and
Restated Agreement as amended, was amended to reflect the Membership Redemption
and make certain changes in connection therewith (the “Third Amendment to Third
Amended and Restated Agreement”);

WHEREAS, effective May 31, 2017, the Third Amended and Restated Agreement as
amended, was amended to update the final Percentage Interests of the Members
resulting from the Membership Redemption based on the finalized valuation
received from Duff & Phelps (the “Fourth Amendment to Third Amended and Restated
Agreement”);

WHEREAS, on October 15, 2018, the Third Amended and Restated Agreement as
amended, was amended to remove the requirement that the Manager approve
transfers of Series A Preferred Interests (the “Fifth Amendment to Third Amended
and Restated Agreement”);

WHEREAS, the Members and the Manager desire to amend and restate the Third
Amended and Restated Agreement, as amended, to provide, among other things,
additional rights with respect to any transferee of the Series A Preferred
Interests and otherwise to replace the Third Amended and Restated Agreement and
First through Fifth Amendments thereof with this Agreement.

NOW, THEREFORE, in consideration of the premises, and the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:

1.        Certain Definitions. For the purposes of this Agreement, the following
terms shall have the following meanings:

“Act” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Adjusted Capital Account Balance” means, with respect to any Member as of the
date of any determination, the balance in such Member’s Capital Account at such
time, after such balance is:

(a)        Increased by any amounts that such Member is obligated to restore
under the standards set by Treasury Regulation Section 1.704-1(b)(2)(ii)(c)
(taking into account the extent to which the Member bears the economic risk of
loss for Company liabilities (other than Member Nonrecourse Debt) as determined
in accordance with Code Section 704(b) and the Treasury Regulations thereunder
and Treasury Regulation Section 1.752-2) or is deemed obligated to restore under
Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5); and

(b)        Decreased by the amount of the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account Balance is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to each Member, the
deficit balance, if any, of such Member’s Adjusted Capital Account Balance as of
the end of the relevant Allocation Period.

“Agreement” has the meaning set forth in the Recitals.

“Allocation Period” means (a) any period commencing on January 1 and ending on
the following December 31 or (b) any portion of the period described in clause
(a) for which the Company is required to allocate Net Income, Net Loss and other
items of Company income, gain, loss or deduction pursuant to Section 14.

“AT&T Common Stock” means the common stock, $1.00 par value per share, of AT&T
Inc. and any successor equity securities issued in lieu thereof by any successor
of AT&T Inc.

“AT&T Corp.” has the meaning set forth in the Recitals.

“AT&T Shares” means AT&T Inc. Common Stock that may become deliverable pursuant
to Section 8(e)(iii) of this Agreement.

“AT&T Inc.’s Debt-to-Total-Capitalization Ratio” means AT&T Inc.’s Debt divided
by the sum of AT&T Inc.’s Debt and total shareholders’ equity (as taken directly
from AT&T Inc.’s most recently prepared US GAAP balance sheet).

“BSMD” has the meaning set forth in the Recitals.

“Business Day” means any day other than a Saturday, Sunday, federal holiday or a
day on which banks in The City of New York are authorized or obligated by law to
close.

 

3



--------------------------------------------------------------------------------

“Capital Account” means the account established and maintained for each Member
on the books of the Company pursuant to Section 15, as said Capital Account may
be increased or decreased from time to time. Any reference to Capital Account of
a Member shall include the Capital Account of a predecessor holder of the
interest of the Member, or a proportionate share of that Capital Account if the
Member has succeeded to less than all of the predecessor’s interest.

“Capital Contribution” means, with respect to any Member, the amount by which
(a) the aggregate amount of money and the initial Carrying Value of any property
(other than money) contributed to the Company by such Member (or its
predecessors in interest) with respect to the LLC Interest in the Company held
by such Member exceeds (b) the initial Carrying Value of any liabilities to
which such contributed property is subject or that are assumed from such Member
in connection with such contribution.

“Carrying Value” means, with respect to any Company asset or liability (which
shall include, for purposes of this Agreement, the Company’s interest in any
asset or liability owned through one or more partnerships) as of the date of any
determination, the value at which the asset or liability is properly reflected
on the books and records of the Company as of such date in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv) as follows:

(a)        The initial Carrying Value of any asset or liability contributed or
transferred by a Member to the Company shall be the fair market value of such
asset or liability as agreed to by the transferring Member and the Manager;

(b)        The Carrying Values of all Company assets and liabilities shall,
except as otherwise provided herein, be adjusted to equal their respective Fair
Market Values immediately prior to the following events: (i) immediately prior
to a contribution to the Company of more than a de minimis amount of cash or
other property, or a Member’s assumption of more than a de minimis amount of
Company liabilities, in exchange for an interest in the Company, the issuance of
an interest (other than a de minimis interest) in the Company in consideration
of the performance of services, or the issuance of a Noncompensatory Option
(other than an option for a de minimis interest); (ii) the distribution by the
Company to a Member of more than a de minimis amount of money or other property
in retirement of all or any portion of its LLC Interest; (iii) the liquidation
of the Company within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g); and (iv) any other event to the extent determined
by the Manager to be permitted and necessary to properly reflect Carrying Values
in accordance with the standards set forth in Treasury Regulation
Section 1.704-1(b)(2)(iv); provided, however, that in the event of the issuance
of an interest in the Company pursuant to the exercise of a Noncompensatory
Option where the right to share in Company capital represented by such LLC
Interest differs from the consideration paid to acquire and exercise such
option, the Carrying Value of each Company property immediately after the
issuance of such LLC Interest shall be adjusted upward or downward in a manner
consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(s);

(c)        The Carrying Value of any Company asset distributed to any Member or
any Company Liability assumed or taken subject to by any Member shall, except as

 

4



--------------------------------------------------------------------------------

otherwise provided herein, be the Fair Market Value of such asset (or, in the
case of cash, shall be its face amount) or liability as of the date of such
distribution or assumption;

(d)        The Carrying Values of Company assets shall, except as otherwise
provided herein, be increased (or decreased) to reflect any adjustments to the
adjusted basis of such assets pursuant to Code Section 734(b) or Code
Section 743(b), but only to the extent that such adjustments are taken into
account in determining Capital Accounts pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m) and subparagraph (f) of the definition of “Net
Income” and “Net Loss” or Section 14(c)(vii); provided, however, that Carrying
Values shall only be adjusted pursuant to this subparagraph (d) to the extent
that the adjustment would be allowable under Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(5) after taking into account any adjustment to
Carrying Value required pursuant to subparagraph (b) as a result of the same
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d);

(e)        If the Carrying Value of a Company asset has been determined or
adjusted pursuant to subparagraph (a), (b), or (d) or Section 15, such Carrying
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset for purposes of the allocations made pursuant to
Section 14; and

(f)        If the Carrying Value of a Company Liability has been determined or
adjusted pursuant to subparagraph (a) or (b) or Section 15, such Carrying Value
shall thereafter be adjusted based on the method adopted under subparagraph
(e) of the definition of “Net Income” and “Net Loss” to determine the extent to
which the Carrying Value of such liability is treated as satisfied or otherwise
taken into account.

“Change of Control” means the occurrence of any merger, reorganization or other
transaction that results in AT&T Inc., directly or indirectly, owning less than
fifty percent of the capital or profits interests (where the Company remains
taxable as a partnership), or equity (if the Company becomes taxable as a
corporation), of the Company exclusive of the Series A Preferred Interests.

“Code” means the Internal Revenue Code of 1986 (as amended from time to time, or
any successor statute).

“Common Interests” shall mean the common membership interests of the Company,
having the powers, preferences, rights, qualifications, limitations and
restrictions set forth in Section 7(b) of this Agreement.

“Common Percentage Interest” of a Member holding Common Interests shall mean
such Member’s aggregate Common Interests’ economic percentage interest in the
Company as determined by dividing the Common Interests of such Member by the
total Common Interests of all Members, as set forth on Schedule A and as may be
adjusted from time to time.

“Company” has the meaning set forth in the Recitals.

 

5



--------------------------------------------------------------------------------

“Company’s Debt-to-Total-Capitalization Ratio” means the Company’s Debt divided
by the sum of the Company’s Debt and total members’ equity including outstanding
Series A Preferred Interests (as taken directly from the Company’s most recently
prepared US GAAP balance sheet).

“Company Liability” means any Obligation of the Company.

“Contingent Event” means an event described in Section 8(e)(i)(a), (b) or (c).

“Contribution Agreement” has the meaning set forth in the Recitals.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
and (b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments.

“Depreciation” means, for each Allocation Period, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Allocation Period,
except that (a) with respect to any asset whose Carrying Value differs from its
adjusted tax basis for United States federal income tax purposes and which
difference is being eliminated by use of the “remedial method” defined by
Treasury Regulation Section 1.704-3(d), Depreciation for such Allocation Period
shall be the amount of book basis recovered for such Allocation Period under the
rules prescribed by Treasury Regulation Section 1.704-3(d)(2) and (b) with
respect to any other asset whose Carrying Value differs from its adjusted basis
for federal income tax purposes at the beginning of such Allocation Period,
Depreciation shall be an amount which bears the same ratio to such beginning
Carrying Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Allocation Period bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Allocation Period is
zero, Depreciation shall be determined with reference to such beginning Carrying
Value using any reasonable method selected by the Manager.

“Distribution Payment Date” has the meaning set forth in Section 16(a)(i).

“Distribution Period” has the meaning set forth in Section 16(a)(i).

“Effective Time” means the time specified in Section 3.

“Fair Market Value” means (a) as of the date of any revaluation of Company
property in accordance with Section 15, the fair market value of each Company
asset and liability and (b) as of the date of any distribution of Company
property or a Member’s assumption or taking subject to a Company Liability, the
fair market value of each Company asset or liability, in each case as determined
reasonably and in good faith by the Manager using such reasonable methods of
valuation as it may adopt; provided, however, that if at the time of any
revaluation of Company property in accordance with Section 15, the Company has
an outstanding Noncompensatory Option, the fair market value of Company property
shall be adjusted as provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(h)(2).

 

6



--------------------------------------------------------------------------------

“Fifth Amendment to Third Amended and Restated Agreement” has the meaning set
forth in the Recitals.

“First Amendment to Third Amended and Restated Agreement” has the meaning set
forth in the Recitals.

“Fourth Amendment to Third Amended and Restated Agreement” has the meaning set
forth in the Recitals.

“Guaranteed Payment Amount” of a particular Series A Preferred Return quarterly
amount means an amount equal to (a) the Series A Preferred Return quarterly
amount less (b) the Series A Preferred Interest Return of Capital Amount for
such Series A Preferred Return quarterly amount, and such amount shall be
treated as a guaranteed payment within the meaning of section 707(c) of the
Code.

“Indemnified Party” has the meaning set forth in Section 24(b)(v).

“Liquidation Amount of the Series A Preferred Interests” means $25.00 per Series
A Preferred Interest.

“Liquidation Preference” means the Liquidation Amount of the Series A Preferred
Interests, plus the Unpaid Series A Preferred Interest Return of Capital Amount,
plus any accrued but unpaid Series A Preferred Return.

“LLC Interest” means a Member’s entire limited liability company interest in the
Company at any particular time, evidenced by Common Interests and Series A
Preferred Interests.

“Manager” has the meaning set forth in the Recitals.

“Members” means those Persons executing this Agreement as Members of the
Company, including any substitute Members or additional Members, in each such
person’s capacity as a Member of the Company.

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulation Sections 1.704-2(i)(1) and
1.704-2(i)(2).

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Treasury Regulation Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulation Section 1.704-2(i)(3).

“Minimum Gain” has the meaning given the term “partnership minimum gain” in
Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

 

7



--------------------------------------------------------------------------------

“Mobility” has the meaning set forth in the Recitals.

“NCWS” has the meaning set forth in the Recitals.

“Net Income” and “Net Loss” mean, for each Allocation Period, an amount equal to
the Company’s taxable income or loss for such Allocation Period, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a)        Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Net Income” and “Net Loss” shall be added to such taxable income
or loss;

(b)        Any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Net Income or Net Loss pursuant to this
definition of “Net Income” and “Net Loss” shall be subtracted from such taxable
income or loss;

(c)        Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Carrying Value of such property,
notwithstanding that the adjusted tax basis of such property differs from its
Carrying Value;

(d)        In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Period, computed in
accordance with the definition of “Depreciation;”

(e)        Income, gain, deduction or loss resulting from the satisfaction or
accrual for federal income tax purposes of a Company Liability with a Carrying
Value that differs from its adjusted issue price (if any) shall be computed by
reference to the Carrying Value of such liability, with the extent to which the
Carrying Value of such liability is treated as satisfied or otherwise taken into
account being determined under any reasonable method adopted by the Manager; and

(f)        Notwithstanding anything to the contrary in subparagraphs (a) through
(e) above, any items which are specially allocated pursuant to Section 14(c) or
(d) shall not be taken into account in computing Net Income or Net Loss.

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 14 shall be determined by applying
rules analogous to those set forth in subparagraphs (a) through (e) above.

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-1(f).

 

8



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Sections 1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(3).

“Obligation” has the meaning assigned to that term in Treasury Regulation
Section 1.752-1(a)(4)(ii).

“Option Price” means, for each Series A Preferred Interest, the greater of.

(a)        the fair market value of the Series A Preferred Interest as of the
last date of the calendar quarter preceding the date of exercise of a Redemption
Option or a Put Option, as the case may be or, for the portion of the Series A
Preferred Interests that cannot be purchased due to the Put 12-Month Cap, the
fair market value of the Series A Preferred Interest as of the last date of the
calendar quarter immediately preceding the date such portion of the Series A
Preferred Interest is actually redeemed by the Company, and

(b)        the Liquidation Amount of the Series A Preferred Interests plus any
accrued and unpaid distributions.

For purposes of the foregoing, “the fair market value of the Series A Preferred
Interest” means:

(x)        in cases of exercise of the Put Option on or after September 9, 2020
(other than an exercise prior to September 9, 2022 as the result of a Contingent
Event) OR upon exercise of the Redemption Option on or after September 9, 2022,
an amount determined based upon the Liquidation Amount of the Series A Preferred
Interests plus any accrued and unpaid distributions and market conditions at the
time, and

(y)        in cases of exercise of the Put Option prior to September 9, 2022 as
the result of a Contingent Event OR upon exercise of the Redemption Option prior
to September 9, 2022, an amount determined based upon the sum of:

(i)        the Liquidation Amount of the Series A Preferred Interests plus any
accrued and unpaid distributions, and

(ii)        the present value of future distributions (excluding accrued and
unpaid distributions accounted for in (i) immediately above) through and ending
on September 9, 2022.

The independent fiduciary with respect to Series A Preferred Interests held by
the SBC Master Pension Trust shall determine “the fair market value of the
Series A Preferred Interests” with respect to Series A Preferred Interests held
by the SBC Master Pension Trust.

 

9



--------------------------------------------------------------------------------

“Original Amended and Restated Agreement” has the meaning set forth in the
Recitals.

“Person” means any natural person, partnership (whether general or limited),
trust, estate, association, corporation, custodian, nominee or any other
individual or entity in its own or any representative capacity, in each case,
whether domestic or foreign, or a limited liability company or foreign limited
liability company.

“Plan” means the AT&T Pension Benefit Plan.

“Public Indebtedness” means the Cingular Wireless LLC 7.125% Senior Notes, due
December 2031 in the principal amount of $510 million; and the AT&T Wireless
Services, Inc. 8.75% Senior Notes, due March 2031 in the principal amount of
$896 million.

“Put 12-Month Cap” has the meaning set forth in Section 8(e)(i).

“Put Option” has the meaning set forth in Section 8(e)(i).

“Put Option Period” means any period, from time to time, after the Put Option
becomes exercisable hereunder, beginning on the 15th Business Day prior to the
end of each fiscal quarter of AT&T Inc. and ending on the 15th Business Day of
the subsequent fiscal quarter of AT&T Inc.

“Redemption Option” has the meaning set forth in Section 8(e)(ii).

“Redemption Period” means the period, from time to time, after the Redemption
Option becomes exercisable hereunder, beginning on the 26th Business Day of each
fiscal quarter of AT&T Inc. and ending on the 35th Business Day of each fiscal
quarter of AT&T Inc.

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement dated October 15, 2018 among AT&T Inc., Brock Fiduciary
Services LLC and the Trust, as may be amended from time to time.

“Revised Partnership Audit Procedures” shall mean the provisions of Subchapter C
of Subtitle A, Chapter 63 of the Code, as amended by the Bipartisan Budget Act
of 2015, P.L. 114-74 (together with any subsequent amendments thereto, Treasury
Regulations promulgated thereunder, and published administrative interpretations
thereof).

“Second Amended and Restated Agreement” has the meaning set forth in the
Recitals.

“Second Amendment to Third Amended and Restated Agreement” has the meaning set
forth in the Recitals.

“Series A Contribution” has the meaning set forth in the Recitals.

“Series A Preferred Interest Return of Capital Amount” means, with respect to
each Series A Preferred Interest, (a) for each quarter in the first five
(5) years following the

 

10



--------------------------------------------------------------------------------

issuance of the Series A Preferred Interests an amount equal to the quotient
where (i) the difference between (A) the Capital Contribution of the Series A
Preferred Interest and (B) the Liquidation Amount of the Series A Preferred
Interest is the numerator and (ii) twenty (20) is the denominator, and (b) in
all other years zero.

“Series A Preferred Interests” means the series A cumulative perpetual preferred
membership interests, having the powers, preferences, rights, qualifications,
limitations and restrictions set forth in Section 7(c) of this Agreement.

“Series A Preferred Return” means, with respect to each Series A Preferred
Interest, a distribution of $1.75 per annum, payable quarterly. A portion of the
Series A Preferred Return shall be treated as the Guaranteed Payment Amount and
a portion of the Series A Preferred Return shall be treated as the Series A
Preferred Interest Return of Capital Amount.

“Special Rights” means, with respect to any Series A Preferred Interests, the
rights set forth in Section 7(c), Section 8 and Section 23 of this Agreement as
applicable to such interests.

“Tax Matters Representative” has the meaning set forth in Section 20.

“Third Amended and Restated Agreement” has the meaning set forth in the
Recitals.

“Third Amendment to Third Amended and Restated Agreement” has the meaning set
forth in the Recitals.

“Transfer” means (a) when used as a verb, to give, sell, exchange, assign,
transfer, pledge, hypothecate, bequeath, devise or otherwise dispose of or
encumber, and (b) when used as a noun, the nouns corresponding to such verbs, in
either case voluntarily or involuntarily, by operation of law or otherwise.

“Treasury Regulations” means the Income Tax Treasury Regulations, including
Temporary Treasury Regulations, promulgated under the Code, as such regulations
are amended, modified or supplemented from time to time.

“Trust” has the meaning set forth in the Recitals.

“Unpaid Series A Preferred Interest Return of Capital Amount” means, with
respect to each Series A Preferred Interest, an amount equal to (a) the Capital
Contribution of the Series A Preferred Interest, minus (b) the Liquidation
Amount of the Series A Preferred Interest, minus (c) payments of the Series A
Preferred Return treated as the Series A Preferred Interest Return of Capital
Amount of the Series A Preferred Interest.

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Fair Market Value of such
property as of such date over (b) the Carrying Value of such property as of such
date. With respect to any Company Liability, Unrealized Gain shall mean, as of
any date of determination, the excess, if any, of

 

11



--------------------------------------------------------------------------------

(a) the Carrying Value of such liability as of such date, over (b) the Fair
Market Value of such liability as of such date.

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date, over (b) the Fair Market Value of such property as of
such date. With respect to any Company Liability, Unrealized Loss shall mean, as
of any date of determination, the excess, if any, of (a) the Fair Market Value
of such liability as of such date over (b) the Carrying Value of such liability
as of such date.

2.        Name. The name of the limited liability company formed hereby is AT&T
Mobility II LLC. The Company may do business under that name or any other name
approved by the Manager.

3.        Effectiveness. This Agreement shall, upon the execution by all parties
hereto, be fully effective on October 15, 2018.

4.        Termination of Limited Liability Company Agreement. All prior limited
liability company agreements of the Company are hereby terminated and superseded
in its or their entirety by this Agreement.

5.        Registered Office. The address of the registered office of the Company
in the State of Delaware is 1209 Orange Avenue, Wilmington, Delaware 19801.

6.        Registered Agent. The name and address of the registered agent of the
Company for service of process on the Company in the State of Delaware is CT
Corporation, 1209 Orange Avenue, Wilmington, Delaware 19801.

7.        Capital Structure.

(a)    General. Subject to the terms of this Agreement, (i) the Company is
authorized to issue equity interests in the Company designated as “LLC
Interests,” which shall constitute limited liability company interests under the
Act and shall include initially Common Interests and Series A Preferred
Interests and (ii) the Manager is expressly authorized, by resolution or
resolutions, to create and to issue, out of authorized but unissued LLC
Interests, different classes, groups or series of LLC Interests and fix for each
such class, group or series such voting powers, full or limited or no voting
powers, and such distinctive designations, preferences and relative
participating, optional or other special rights and qualifications, limitations
or restrictions as determined by the Manager. The Manager shall have the
authority to issue such number of LLC Interests of any class, series or tranche
pursuant to clauses (i) and (ii) of the immediately preceding sentence as the
Manager shall from time to time determine. Other than as set forth in this
Agreement, or in the instruments governing the terms of the LLC Interests issued
pursuant to clause (ii), each LLC Interest shall be identical in all respects
with each other LLC Interest.

(b)    Common Interests. The Common Interests shall have such rights to
allocations and distributions as may be authorized and set forth under this
Agreement. The relative rights, powers, preferences, duties, liabilities and
obligations of holders of the Common

 

12



--------------------------------------------------------------------------------

Interests shall be as set forth herein. Each holder of Common Interests shall be
entitled to vote, in person or by proxy, or to act by written consent, on the
basis of its Common Percentage Interest on all matters upon which Members have
the right to vote, give approval or take other actions as set forth in this
Agreement and provided under the Act. All approvals to be given and other
actions to be taken by the holders of Common Interests pursuant to this
Agreement and the Act (whether by vote at a meeting or written consent) may be
granted or taken by the holders of Common Interests representing a majority in
Common Percentage Interest.

(c)        Series A Preferred Interests. The Series A Preferred Interests shall
have such rights to allocations and distributions as may be authorized and set
forth in this Agreement. The Series A Preferred Interests shall rank senior to
any other class or series of equity interests in the Company in respect of the
right to receive distributions and the right to receive payments or
distributions out of the assets of the Company, upon voluntary or involuntary
liquidation, dissolution or winding up of the Company, all as provided in
Section 16 hereof. The Series A Preferred Interests shall not have any voting
power. Accordingly, but subject to Section 23, no holder of Series A Preferred
Interests shall have any voting rights (or other approval rights) with respect
to their interest in the Company or as to any other matter (whether under this
Agreement or the Act) as a result of holding the Series A Preferred Interests.

(d)        Certificates; Legend. In the sole discretion of the Manager, the
issued and outstanding LLC Interests may be represented by certificates. In
addition to any other legend required with respect to a particular class, group
or series of LLC Interests or pursuant to any other agreement between any one or
more Members and the Company, each such certificate shall bear the following
legend:

THE LLC INTERESTS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A FOURTH
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT AMONG THE COMPANY AND
ITS MEMBERS, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICE OF THE
COMPANY. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE LLC INTERESTS REPRESENTED BY THIS CERTIFICATE MAY BE MADE
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SUCH FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT.

THE LLC INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE
UNDER SUCH ACT AND LAWS, OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER.

 

13



--------------------------------------------------------------------------------

Any LLC Interests issued in uncertificated form may be subject to similar
restrictive notations on the relevant books and records of the Company or its
transfer agent.

(e)        Opt-in to Article 8 of the Uniform Commercial Code. The Members agree
that the LLC Interests may be evidenced by certificates executed by the Manager
of the Company and that the LLC Interests shall be securities governed by
Article 8 of the Uniform Commercial Code of the State of Delaware (and the
Uniform Commercial Code of any other applicable jurisdiction).

8.        Transfers of LLC Interests.

(a)        General Restrictions.

(i)        No Member may Transfer all or any part of such Member’s LLC Interest,
except as provided in this Section 8. Any purported Transfer of an LLC Interest
or a portion thereof in violation of the terms of this Agreement shall be null
and void and of no effect. A permitted Transfer shall be effective as of the
date specified in the instruments relating thereto. Any transferee desiring to
make a further Transfer shall become subject to all the provisions of this
Section 8 to the same extent and in the same manner as any Member desiring to
make any Transfer.

(ii)        A person shall cease to be a Member upon Transfer of all such
Member’s LLC Interest.

(b)        Permitted Transfers.

(i)        Except as otherwise provided in this Section 8(b), each Member
holding Series A Preferred Interests shall have the right to Transfer (but not
to substitute the transferee as a substitute Member in such Member’s place,
except in accordance with Section 8(c)), by a written instrument, all or any
part of such Member’s Series A Preferred Interests, if, and only if: (1) the
Manager determines in advance that the Transfer will comply with the
registration requirements of the Securities Act of 1933 and any applicable state
or other securities laws (including any exemption therefrom); (2) the Manager
determines in advance that the Transfer will not cause the Company to become a
“publicly traded partnership” within the meaning of Section 7704(b) of the Code;
(3) the transferee has executed an instrument accepting and adopting the terms
and provisions of the Certificate and this Agreement; (4) the transferee has
executed and become a party to the Registration Rights Agreement; and (5) the
transferee has caused to be paid all reasonable expenses of the Company in
connection with the admission of the transferee as a substitute Member. In
making the determinations referenced in the prior sentence, the Manager may
require the proposed transferor, the proposed transferee or others to provide
such evidence of compliance with the registration requirements referenced above,
including an opinion of counsel, certificates or other documentation, as it may
reasonably request.

(ii)        Except as otherwise provided in this Section 8(b), each Member
holding Common Interests shall have the right to Transfer (but not to substitute
the transferee as a substitute Member in such Member’s place, except in
accordance with

 

14



--------------------------------------------------------------------------------

Section 8(c)), by a written instrument, all or any part of such Member’s Common
Interests, if, and only if: (1) the Manager has given its prior approval, which
may be withheld in its sole discretion for any reason or no reason, (2) the
transferee has executed an instrument accepting and adopting the terms and
provisions of the Certificate and this Agreement; and (3) the transferee has
caused to be paid all reasonable expenses of the Company in connection with the
admission of the transferee as a substitute Member.

(iii)        No Transfer of an LLC Interest shall be effective or reflected on
the books and records of the Company or its transfer agent except in accordance
with this Section 8.

(c)        Substitute Member. No transferee of all or part of a Member’s LLC
Interest shall become a substitute Member in place of the transferor unless and
until the terms of Section 8(b) are satisfied. Upon satisfaction of all the
foregoing conditions with respect to a particular transferee, the Manager shall
cause the books and records of the Company to reflect the admission of the
transferee as a substitute Member to the extent of the Transferred LLC Interest
held by the transferee.

(d)        Effect of Admission as a Substitute Member. A transferee who has
become a substitute Member has, to the extent of the Transferred LLC Interest,
all the rights, powers and benefits of and is subject to the restrictions and
liabilities of a Member under the Certificate, this Agreement, the Act and, in
the case of a transferee of Series A Preferred Interests, the Registration
Rights Agreement. Upon admission of a transferee as a substitute Member, the
transferor of the LLC Interest so acquired by the substitute Member shall cease
to be a Member of the Company to the extent of such Transferred LLC Interest.

(e)        Put Option and Redemption Option.

(i)        The Company hereby grants to the holder of Series A Preferred
Interests the right to require the Company to purchase the Series A Preferred
Interests (the “Put Option”), at a price per Series A Preferred Interest equal
to the Option Price, at any time and from time to time on or after the earliest
of (a) the first date that the Company’s Debt-to-Total-Capitalization Ratio
exceeds that of AT&T Inc., (b) the date on which AT&T Inc. is rated below
investment grade for two consecutive calendar quarters by at least two of the
following rating agencies: (x) Standard & Poor’s, (y) Moody’s, or (z) Fitch
Group, (c) a Change of Control, or (d) September 9, 2020; provided, however,
that except in the event of a Change of Control, the Company shall not be
required to purchase more than 106,666,667 Series A Preferred Interests in any
twelve-month period (the “Put 12-Month Cap”). Upon the request of a holder of
Series A Preferred Interests, as of the end of any calendar quarter, the Company
shall, within forty-five (45) calendar days after the end of such calendar
quarter, certify as to whether the Company’s Debt-to-Total-Capitalization ratio
exceeds that of AT&T Inc. A purchase of Series A Preferred Interests pursuant to
Section 8 of the Contribution Agreement shall be treated as a purchase by the
Company for purposes of determining whether or not the Put 12-Month Cap has been
met for a given twelve-month period. In the event of an exercise pursuant to
clause (d) above, the Put Option may only be exercised upon written notice to
the Company during a Put Option Period, specifying the name of the holder of

 

15



--------------------------------------------------------------------------------

Series A Preferred Interests, number of Series A Preferred Interests to be
purchased by the Company (subject to the limitation in the proviso in the
previous sentence) and the time and place of the closing of the Put Option.

(ii)        The Company has the right to purchase from the holder of the Series
A Preferred Interests, all or any portion of the Series A Preferred Interests
(the “Redemption Option”), at a price per Series A Preferred Interest equal to
the Option Price, at any time and from time to time (1) upon a Change of Control
or (2) on or after September 9, 2022. In the event of an exercise pursuant to
clause (2) above, the Redemption Option may only be exercised upon written
notice to the holder(s) of Series A Preferred Interests during a Redemption
Period, specifying the number of Series A Preferred Interests to be purchased by
the Company and the time and place of the closing of the Redemption Option.

(iii)        At the sole election of the Company, payment of the Option Price
may be made in (a) fully paid and non-assessable AT&T Shares, (b) cash, or
(c) any combination of AT&T Shares and cash as the Company shall determine. Any
AT&T Shares delivered to satisfy all or a portion of the Option Price shall be
valued at the average closing price of the 20 trading days preceding the date of
the applicable notice of exercise (A) by the holder(s) of Series A Preferred
interests (in the case of exercise of a Put Option) or (B) by the Company (in
the case of exercise of a Redemption Option). In the event there are two or more
holders Series A Preferred Interests, then (x) in the event less than all of the
Series A Preferred Interests are to be purchased by the Company, the Company
shall repurchase from each such holder its pro rata portion of Series A
Preferred Interests (based on the total number of Series A Preferred Interests
held by all such holders) and (y) in the event the Company elects to pay the
Option Price in a combination of AT&T Shares (including in any election effected
under subsection (iv) of this Section 8(e)), then the relative proportion of
cash and AT&T Shares shall be the same for all such holders Series A Preferred
Interests to the nearest extent practicable, unless otherwise agreed in writing
by the Company and any holder(s) who agree to accept a different proportion.

(iv)        Notwithstanding anything herein to the contrary, in no event shall
the Company be required to deliver more than 250 million AT&T Shares (the
“Capped Number”) to the holder(s) of Series A Preferred interests in settlement
of the Option Price for the Series A Preferred Interests; provided, however, the
Company may, in its sole and absolute discretion (subject to the last sentence
of this Section 8(e)(iv)), deliver more than the Capped Number of AT&T Shares.
In the event the Company, through delivery of the Capped Number of AT&T Shares
and AT&T Shares in addition to the Capped Number of AT&T Shares, if any, shall
not have delivered the full number of AT&T Shares otherwise deliverable in
settlement of the Option Price for the Series A Preferred Interests, the Company
will use its best efforts to acquire and deliver additional AT&T Shares. The
Company may elect, solely at its option, to settle the Option Price, in whole or
in part, by delivering cash. In the event of a merger, reorganization,
consolidation, recapitalization, separation, split-up, liquidation, share
combination, stock split, stock dividend, or other change in the corporate
structure of AT&T Inc. affecting the AT&T Shares (including a conversion of the
AT&T Shares into cash or other property), an

 

16



--------------------------------------------------------------------------------

adjustment may be made in the number and class of shares that may be delivered
in settlement of the Option Price for the Series A Preferred Interests, as
determined by the Company to prevent dilution or accretion with respect to the
Capped Number and reflect such changes in corporate structure (e.g.,
substitution of successor shares). In the event the Company, through delivery of
the Capped Number of AT&T Shares and AT&T Shares in addition to the Capped
Number of AT&T Shares, if any, shall not have delivered the full number of AT&T
Shares otherwise deliverable in settlement of the Option Price for the Series A
Preferred Interests (resulting in a shortfall), the Series A Preferred Interests
for which neither AT&T Shares nor cash have been delivered shall remain
outstanding, in accordance with their terms.

(f)        Private Placement. In the event the holder of Series A Preferred
Interests desires to Transfer some or all of the Series A Preferred Interests
pursuant to a private placement offering, the Company shall use its reasonable
best efforts to cooperate with such private placement. In the event of a private
placement offering of the Series A Preferred Interests, the following shall
apply:

(i)        The Company shall select the investment banking firm that will
conduct each such private placement offering;

(ii)        The Company shall provide the financial information, document
preparation and other support required for such private placement offering of
the Series A Preferred Interests to the holders of the Series A Preferred
Interests and/or to the investment bank on a timely basis; and

(iii)        The Company shall bear all usual and customary costs associated
with such private placement offering, including reasonable fees and expenses of
investment banking firms, legal counsel for the Company and holders of the
Series A Preferred Interests and, if required, auditors in connection therewith.

9.        Members. The name of and LLC Interest held by each of the Members
holding Common Interests and Series A Preferred Interests as of the Effective
Time are set forth on Schedule A attached hereto. To the extent any additional
or substitute Members are hereafter admitted to the Company or the respective
relative Common Percentage Interests are adjusted as a result of the issuance of
additional LLC Interests or the redemption of LLC Interests, the Manager shall
revise Schedule A of this Agreement accordingly.

10.        Powers.

(a)        The business and affairs of the Company shall be managed by a
manager, who may, but need not be, a Member. The Company shall initially have
one manager. The number of managers shall be fixed from time to time by the
Members, but in no instance shall there be less than one manager. The Members
may, with or without cause, at any time and from time to time, remove the
manager then acting and elect a new manager. Any person or entity dealing with
the Company may rely on a certificate signed by the manager on any document
purporting to bind the Company, which shall constitute exclusive evidence to
third parties of the authority of such person to execute such document on behalf
of the Company and so bind the

 

17



--------------------------------------------------------------------------------

Company. Subject to any restrictions set forth in manager’s organizational
documents, as in effect from time to time, the manager acting on behalf or in
respect of the Company is empowered, subject to the specified terms of this
Agreement, to do any and all acts and things necessary, appropriate, proper,
advisable, incidental to or convenient for the furtherance and accomplishment of
the purposes and business described herein and for the protection and benefit of
the Company and its subsidiaries, including, without limitation, full power and
authority, directly or through its subsidiaries or affiliates, to distribute
cash to the Members, enter into, perform and carry out contracts of any kind,
borrow money and issue evidences of indebtedness whether or not secured by
mortgage, deed of trust, pledge or other lien, acquire, own, manage, improve and
develop any property, and lease, sell, transfer and dispose of any property. The
Company shall not be required to hold annual meetings of the Members.

(b)        The Members, in their capacity as such (and except to the extent that
a Member shall act in the capacity of Tax Matters Representative pursuant to
Section 20 hereof) shall have no part in the management of the Company and shall
have no authority or right to act on behalf of or bind the Company in connection
with any matter.

(c)        AT&T Mobility Corporation is hereby designated to serve as the
manager but may resign upon 30 days’ written notice to the Members and any other
manager.

11.        Dissolution. The Company shall dissolve, and its affairs shall be
wound up, upon the earlier to occur of the following: (a) the written consent of
the Manager, subject to Section 10(a), or (b) the entry of a decree of judicial
dissolution under Section 18-802 of the Act.

12.        Admission. The Members set forth on Schedule A hereto are hereby
confirmed to have been previously properly admitted as Members of the Company.

13.        Additional Contributions.

(a)        Except as provided in this Section 13, no Member is required to make
any additional capital contribution to the Company. However, the Members may, in
their sole discretion, make additional capital contributions to the Company.

(b)        In the event that the assets of the Company are insufficient upon
liquidation and dissolution pursuant to Section 11 hereof to fully satisfy the
Public Indebtedness, Mobility shall contribute to the Company solely to be used
to satisfy such Public Indebtedness an amount necessary to fully satisfy such
indebtedness. In the event that such contribution is made, Mobility shall not be
entitled to any right of reimbursement, contribution or other payment from the
Company or any of its Members, and Mobility hereby waives and relinquishes any
and all rights of contribution, reimbursement or any other remedy afforded under
applicable law or otherwise to a guarantor or assuror of debt, on which more
than one person has joint, several or joint and several liability, in connection
with a payment on such debt by the guarantor or assuror.

14.        Allocations. Each Member’s distributive share of the Company’s Net
Income, Net Loss and items thereof shall be determined in accordance with the
rules of this Section 14.

(a)    Net Income. Except as otherwise provided in this Section 14, Net Income
shall be allocated among the Members as follows:

 

18



--------------------------------------------------------------------------------

(i)      First, to the Members pro rata in proportion to the cumulative Net
Losses previously allocated to each Member pursuant to Section 14(b)(ii), until
the cumulative allocation of Net Income to each Member pursuant to this
Section 14(a)(i) equals the cumulative allocation of Net Loss to each Member
pursuant to Section 14(b)(ii); and

(ii)      Second, any remaining Net Income to the Members holding Common
Interests pro rata in proportion to their respective Common Percentage
Interests.

(b)      Net Loss. Except as otherwise provided in this Section 14, Net Loss
shall be allocated among the Members as follows:

(i)      First, to the Members holding Common Interests pro rata in proportion
to their positive Adjusted Capital Account balances until the Adjusted Capital
Account balances of the Members holding Common Interests is reduced to zero; and

(ii)      Second, any remaining Net Loss to the Members who bear the economic
risk of loss in accordance with the Treasury Regulations.

(c)      Special Allocations. The following special allocations shall be made in
the following order:

(i)      Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulation Section 1.704-2(f), notwithstanding any other provision of this
Section 14, if there is a net decrease in Minimum Gain during any Allocation
Period, each Member shall be specially allocated items of Company income and
gain for such Allocation Period (and, if necessary, subsequent Allocation
Periods) in an amount equal to such Member’s share of the net decrease in
Minimum Gain, determined in accordance with Treasury Regulation
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulation Sections 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 14(c)(i) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulation Section 1.704-2(f) and shall be interpreted
consistently therewith.

(ii)      Member Minimum Gain Chargeback. Except as otherwise provided in
Treasury Regulation Section 1.704-2(i)(4), notwithstanding any other provision
of this Section 14, if there is a net decrease in Member Nonrecourse Debt
Minimum Gain attributable to a Member Nonrecourse Debt during any Allocation
Period, each Member who has a share of the Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulation Section 1.704-2(i)(5), shall be specially allocated items of
Company income and gain for such Allocation Period (and, if necessary,
subsequent Allocation Periods) in an amount equal to such Member’s share of the
net decrease in Member Nonrecourse Debt, determined in accordance with Treasury
Regulation Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the

 

19



--------------------------------------------------------------------------------

respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Treasury
Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 14(c)(ii) is
intended to comply with the minimum gain chargeback requirement in Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

(iii)      Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Treasury Regulation, the Adjusted Capital Account Deficit
of such Member as quickly as possible; provided that an allocation pursuant to
this Section 14(c)(iii) shall be made only if and to the extent that such Member
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this Section 14 have been tentatively made as if this
Section 14(c)(iii) were not in the Agreement.

(iv)      Gross Income Allocation. In the event any Member has an Adjusted
Capital Account Deficit at the end of any Allocation Period, such Member shall
be specially allocated items of Company income and gain in the amount of such
deficit as quickly as possible; provided that an allocation pursuant to this
Section 14(c)(iv) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Section 14 have been made as if Section 14(c)(iii) and this
Section 14(c)(iv) were not in the Agreement.

(v)      Nonrecourse Deductions. Nonrecourse Deductions for any Allocation
Period shall be specially allocated to the Members in proportion to their
Percentage Interests.

(vi)      Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for
any Allocation Period shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulation Section 1.704-2(i)(1).

(vii)      Section 754 Adjustments. To the extent Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4) requires an
adjustment to the adjusted tax basis of any Company asset pursuant to Code
Section 734(b) or Code Section 743(b) to be taken into account in determining
Capital Accounts as the result of a distribution to a Member in complete
liquidation of its LLC Interest, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) or Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4), as the case may be; provided, however, that for
this purpose, the determination of the extent to which Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(2) or 1.70-1(b)(2)(iv)(m)(4) requires an adjustment
pursuant to Code Section 734(b) or Code

 

20



--------------------------------------------------------------------------------

Section 743(b) to be taken into account in determining Capital Accounts shall be
made after taking into account any adjustment to the Carrying Value of the
Company’s assets required in connection with the liquidating distribution
pursuant to subparagraph (b) of the definition of “Carrying Value” in Section 1.

(d)      Curative Allocations. The allocations set forth in Section 14(c) and
Section 14(e) (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Treasury Regulations. It is the intent of the Members that,
to the extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss or deduction pursuant to this Section 14(d).
Therefore, notwithstanding any other provision of this Section 14 (other than
the Regulatory Allocations), the Manager shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement and all Company items were allocated pursuant to
this Section 14 without regard to the Regulatory Allocations. In exercising its
discretion under this Section 14(d), the Manager shall take into account future
Regulatory Allocations that, although not yet made, are likely to offset other
previously made Regulatory Allocations.

(e)      Loss Limitation. Net Loss allocated pursuant to Section 14(b) and the
items of loss or deduction allocated pursuant to Section 14(c) and Section 14(d)
shall not exceed the maximum amount of Net Loss and items of loss or deduction
that can be so allocated without causing any Member to have an Adjusted Capital
Account Deficit at the end of any Allocation Period.

(f)      Other Allocation Rules.

(i)      Net Income, Net Loss and any other items of income, gain, loss or
deduction shall be allocated to the Members pursuant to this Section 14 as of
the last day of each Allocation Period.

(ii)      In any cases in which it is necessary to determine the Net Income, Net
Loss or any other items allocable to any period within an Allocation Period, Net
Income and Net Loss and any such other items shall be determined on a daily,
monthly, or other basis, as determined by the Manager using any permissible
method under Code Section 706 and the Treasury Regulation thereunder.

(iii)      The Members hereby agree to be bound by the provisions of this
Section 14 in reporting their shares of Company income and loss for income tax
purposes, except to the extent otherwise required by law.

(iv)      Solely for purposes of determining each Member’s share of the “excess
nonrecourse liabilities” of the Company within the meaning of Treasury
Regulation Section 1.752-3(a)(3), the manner in which the Members share excess
nonrecourse liabilities for any taxable year shall be determined by the Manager
using any permissible method provided under Treasury Regulation
Section 1.752-3(a)(3); provided

 

21



--------------------------------------------------------------------------------

that unless otherwise determined by the Manager, excess nonrecourse liabilities
(within the meaning of Treasury Regulation Section 1.752-3(a)(3)) shall be
allocated under the allocation method that (1) will, to the maximum extent
possible, result in no Member recognizing taxable gain (or will minimize the
taxable gain recognized) under Code Section 731 or otherwise as a result of any
actual or deemed distribution to a Member, while (2) maximizing any Code
Section 734(b) positive basis adjustment (or minimizing any Code Section 734(b)
negative basis adjustment) resulting from any such actual distribution of
property (the “Preferred Excess Nonrecourse Liability Allocation Method”). For
purposes hereof, the Preferred Excess Nonrecourse Liability Allocation Method
may be any method or combination of methods permitted by Treasury Regulation
Section 1.752-3(a)(3), including the “additional method” of Treasury Regulation
Section 1.752-3(a)(3), which allows excess nonrecourse liabilities to be
allocated to a partner based on the amount of built-in gain that is allocable to
such partner on Code Section 704(c) property (as defined in Treasury Regulation
Section 1.704-3(a)(3)(ii)) or property for which reverse Code Section 704(c)
allocations are applicable (as described in Treasury Regulation
Section 1.704-3(a)(6)(i)) that is subject to a nonrecourse liability to the
extent such built-in gain exceeds the gain described in Treasury Regulation
Section 1.752-3(a)(2).

(g)      Tax Allocations: Code Section 704(c).

(i)      In accordance with Code Section 704(c) and the applicable Treasury
Regulation thereunder, income, gain, loss, and deduction with respect to any
property contributed to the capital of the Company before or after the Effective
Time or any liability assumed by or taken subject to by the Company shall,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property or the adjusted issue
price (if any) of such liability to the Company, as the case may be, for federal
income tax purposes and its initial Carrying Value.

(ii)      In the event the Carrying Value of any Company asset or liability is
adjusted pursuant to subparagraph (b) of the definition of “Carrying Value” in
Section 1 and Section 14(b) or (c), subsequent allocations of income, gain,
loss, and deduction with respect to such asset or liability shall take account
of any variation between the adjusted basis of such asset or the adjusted issue
price (if any) of such liability, as the case may be, for federal income tax
purposes and its Carrying Value in the same manner as under Code Section 704(c)
and the applicable Treasury Regulation thereunder.

(iii)      For purposes of applying Section 704(c) to a contributed or revalued
property or liability, the Manager may, except as otherwise provided herein,
elect any permissible method under Section 704(c) of the Code and the Treasury
Regulations thereunder; provided, however, that with respect to the adjustment
to the Carrying Value of Company property and liabilities made in connection
with the Additional Contributions, the Manager shall, unless otherwise agreed by
the Members, elect “the traditional method with curative allocations” under
Treasury Regulation Section 1.704-3(c).

 

22



--------------------------------------------------------------------------------

(iv)      Except as otherwise provided in this Agreement, all items of Company
income, gain, loss, deduction, and any other allocations not otherwise provided
for shall be divided among the Members in the same proportions as they share Net
Income or Net Loss, as the case may be, for the Allocations Period.

(v)      Allocations pursuant to this Section 14(g) are solely for purposes of
federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Net Income,
Net Loss other items, or distributions pursuant to any provision of this
Agreement.

15.      Capital Accounts.

(a)      The Company shall maintain for each Member a Capital Account in
accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such
Capital Account shall be (i) increased by (A) the Capital Contributions made by
such Member to the Company pursuant to this Agreement, (B) the Net Income and
items of Company income and gain (including income and gain exempt from tax)
allocated to such Member pursuant to Section 14 and (C) the Fair Market Value of
any Company Liability assumed or taken subject to by such Member, and
(ii) decreased by (A) the amount of cash and the Fair Market Value of any
property distributed to such Member pursuant to this Agreement (other than the
Guaranteed Payment Amount) and (B) the Net Loss and items of Company deduction
and loss (including expenditures of the Company that are neither deductible nor
capitalized for federal income tax purposes) allocated to such Member pursuant
to Section 14. In the event a Member transfers an LLC Interest in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred LLC
Interest.

(b)      In accordance with the provisions of Treasury Regulation Sections
1.704-1(b)(2)(iv)(f) and 1.704-l(b)(2)(iv)(h)(2), immediately prior to a
Member’s contribution to the Company of more than a de minimis amount of cash or
other property, or a Member’s assumption of more than a de minimis amount of
Company liabilities, in exchange for an interest in the Company, the issuance of
an interest (other than a de minimis interest) in the Company in consideration
of the performance of services, or the issuance of a Noncompensatory Option
(other than an option for a de minimis interest), the Carrying Value of all
Company property and liabilities shall be adjusted in accordance with
subparagraph (b) of the definition of “Carrying Value” in Section 1 and the
Capital Accounts of all Members shall be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to Company property and
liabilities, as if (i) the Unrealized Gain or Unrealized Loss with respect to
such property and liabilities immediately prior to the contribution or
assumption had been recognized on the sale of each such property and the
satisfaction of each such liability at that time and (ii) the resulting items of
Unrealized Gain or Unrealized Loss had been allocated among the Members pursuant
to Section 14 as if such items were the only items of income, gain, loss, or
deduction of the Company for an Allocation Period ending on the date of the
contribution or assumption; provided, however, that in the event of the issuance
of an interest in the Company pursuant to the exercise of a Noncompensatory
Option where the right to share in Company capital represented by such interest
differs from the consideration paid to acquire and exercise such option, the
Carrying Value of each Company property immediately after the issuance of such
interest shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable

 

23



--------------------------------------------------------------------------------

to such Company property and the Capital Accounts of the Members shall be
adjusted in a manner consistent with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s).

(c)      In accordance with the provisions of Treasury Regulation Sections
1.704-l(b)(2)(iv)(f) and 1.704-l(b)(2)(iv)(h)(2), immediately prior to any
distribution to a Member by the Company of more than a de minimis amount of
money or other property, or the Company’s assumption of more than a de minimis
amount of a Member’s individual liabilities, in exchange for an interest in the
Company (including the liquidation of the Company within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g)), the Manager may cause the Carrying
Value of all Company property and liabilities to be adjusted in accordance with
subparagraph (b) of the definition of “Carrying Value” in Section 1 and the
Capital Accounts of all Members to be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to Company property and
liabilities, as if (i) the Unrealized Gain or Unrealized Loss with respect to
such property and liabilities immediately prior to the distribution or
assumption had been recognized on the sale of each such property and the
satisfaction of each such liability at that time and (ii) the resulting items of
Unrealized Gain or Unrealized Loss had been allocated among the Members pursuant
to Section 14 as if such items were the only items of income, gain, loss, or
deduction of the Company for an Allocation Period ending on the date of the
distribution or assumption.

(d)      In accordance with the provisions of Treasury Regulation
Section 1.704-l(b)(2)(iv)(e), immediately prior to any distribution to a Member
of any Company property as part of a pro rata distribution to the Members, the
Manager may cause the Carrying Value of the distributed Company property to be
adjusted in accordance with subparagraph (c) of the definition of “Carrying
Value” in Section 1 and the Capital Accounts of all Members to be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to the distributed Company property, as if (i) the Unrealized Gain
or Unrealized Loss with respect to such property immediately prior to the
distribution had been recognized on the sale of such property at that time and
(ii) such Unrealized Gain or Unrealized Loss had been allocated among the
Members pursuant to Section 14 as if such items were the only items of income,
gain, loss, or deduction of the Company for an Allocation Period ending on the
date of the distribution.

(e)      For purposes of computing the amount of any items of income, gain, loss
or deduction to be reflected in the Members’ Capital Accounts, rules analogous
to those set forth in subparagraphs (a) through (e) of the definition of “Net
Income” and “Net Loss” shall be applied.

16.      Distributions.

(a)      Non-Liquidating Distributions. Subject to the Manager’s powers set
forth in Section 10 hereof to determine the amount and timing of any
distribution, any non-liquidating distributions shall be made to the Members in
the following order of priority:

(i)      First, Members holding Series A Preferred Interests shall be entitled
to receive, when, as and if declared by the Manager, only out of funds legally
available for the making of such distributions, cumulative cash distributions in
an amount equal to the Series A Preferred Return with respect to each Series A
Preferred Interest,

 

24



--------------------------------------------------------------------------------

and no more, payable quarterly on the 1st day of February, May, August and
November in each year (each, a “Distribution Payment Date”), beginning on
November 1, 2013. Notwithstanding any provision hereof, any distribution
otherwise payable on a Distribution Payment Date that is not a Business Day may
be paid on the next succeeding Business Day with the same force and effect as if
paid on such Distribution Payment Date and, if so paid, shall be deemed for all
purposes to have been paid on such Distribution Payment Date. Any amount so
payable on a Distribution Payment Date shall be payable in arrears with respect
to the calendar quarter (or portion thereof) ending on the last day of such
calendar quarter preceding such Distribution Payment Date (each such period, a
“Distribution Period”), to the Members holding the Series A Preferred Interests
on such Distribution Payment Date. Distributions on Series A Preferred Interests
shall accrue and be cumulative from September 9, 2013. Any distribution or
portion thereof payable on the Series A Preferred Interests in respect of any
partial Distribution Period shall be computed on the basis of a 360-day year
consisting of twelve 30-day months. Any distribution that accrues in respect of
a Distribution Period but is not declared and paid on the relevant Distribution
Payment Date as aforesaid shall cumulate and shall not be payable until such
time, if any, as it is declared by the Manager out of legally available funds as
aforesaid. No interest or distributions, or sum of money in lieu thereof, shall
accrue or be payable in respect of any distribution payments on Series A
Preferred Interests that may be in arrears. Holders of Series A Preferred
Interests shall not be entitled to any distributions, whether payable in cash,
securities or other property, other than distributions (if any) declared and
payable on Series A Preferred Interests as specified in this Section 16(a)(1)
(subject to the other provisions of the LLC Agreement) unless declared by the
Manager. No distribution amount that accrues in respect of any Distribution
Period shall be “in arrears” at any time on or prior to the corresponding
Distribution Payment Date (or, if such day is not a Business Day, the next
succeeding Business Day). Any distribution amount in arrears may be paid on any
Business Day, whether or not a Distribution Payment Date, at any time at the
election of the Manager, whereupon such amount shall no longer be “in arrears.”

(ii)      Second, to the Members holding Common Interests in accordance with
their relative Common Percentage Interests.

(b)      Liquidating Distributions. Upon dissolution of the Company pursuant to
Section 11, or any other voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Company, the proceeds of such dissolution shall
be used:

(i)      First, to satisfy the debts and liabilities of the Company;

(ii)      Second, to pay each Member holding Series A Preferred Interests an
amount equal to the greater of (A) the Series A Preferred Interests Member’s
Capital Account balance or (B) the aggregate Liquidation Preference for the
Series A Preferred Interests held by such Member;

(iii)      Third, any remaining proceeds shall be distributed to the Members in
accordance with the positive balances in their Capital Account.

 

25



--------------------------------------------------------------------------------

(c)      Priority of Distributions.

(i)      No distributions on the Series A Preferred Interests will be declared
or paid or set apart for payment if such authorization, payment or setting apart
for payment is restricted or prohibited by law or contract. Notwithstanding the
foregoing, distributions with respect to the Series A Preferred Interests will
accrue during (but only during) the relevant respective Distribution Period and,
if not paid on the corresponding Distribution Payment Date, will thereupon
cumulate, whether or not any of the foregoing restrictions exist, whether or not
there are funds legally available for the payment thereof and whether or not
they are declared (but no amount shall accrue on any cumulated distribution in
arrears).

(ii)      Unless accrued distributions on the Series A Preferred Interests have
been, or contemporaneously are, declared and paid in full, or declared and a sum
sufficient for the payment thereof in full is or has been set apart for such
payment, for all past, completed Distribution Periods: (A) no distributions will
be declared or paid, and no sums set apart for payment, upon any Common
Interests (other than distributions payable in Common Interests); and (B) the
Company shall not be permitted to make any transfer of cash or other property to
any Member or affiliate of such Member, whether pursuant to a loan, equity
distribution, sale, exchange or any other arrangement.

(d)      Advance or Draw. Except as otherwise provided in any written agreement
prepared in connection with a distribution by the Company, any non-liquidating
distribution of money or other property made during a taxable year by the
Company to a Member with respect to Common Interests held by such Member
constitutes an advance or draw against the Member’s distributive share of
Company taxable income for such year; provided, however, that any such
distribution that is made by the Company to a Member during a taxable year shall
constitute a loan by the Company to such Member that must be repaid as soon as
practicable to the extent that the amount of such distribution exceeds the
Member’s adjusted tax basis in its LLC Interest after taking into account its
distributive share of the Company’s taxable income for the current year. For
purposes of the foregoing sentence, the amount of any distribution equals the
sum of the amount of any distributed money and the fair market value of any
distributed property.

17.      Admission of Additional Members. Subject to Section 7(a), additional
members of the Company may be admitted to the Company with the consent of the
Manager.

18.      Issuance of Additional LLC Interests. Subject to Section 7(a) and
Section 8, Manager is hereby authorized to cause the Company from time to time
to issue to Members or other persons additional LLC Interests in accordance with
the terms hereof.

19.      Personal Property. The LLC Interests shall for all purposes be personal
property. No Member shall have any interest in specific property of the Company.

20.      Tax Matters Representative.

(a)      Mobility shall be designated and shall serve as the “tax matters
partner” within the meaning of Section 6231(a)(7) of the Code (to the extent
applicable for taxable years beginning before January 1, 2018) and as the
“partnership representative” of the Company for

 

26



--------------------------------------------------------------------------------

any tax period subject to the provisions of Section 6223 of the Code, as amended
by the Revised Partnership Audit Procedures (in each such capacity, the “Tax
Matters Representative” or “TMR”). Each Member hereby consents to such
designation and agrees that, upon the request of the Manager, it will execute,
certify, acknowledge, deliver, swear to, file and record at the appropriate
public offices such documents as may reasonably be necessary or appropriate to
evidence such consent. Without the consent of all the Members, the Tax Matters
Representative may not elect to apply the Revised Partnership Audit Procedures
to any taxable year beginning before January 1, 2018.

(b)      In its capacity as Tax Matters Representative, Mobility shall represent
the Company in any disputes, controversies or proceedings with the Internal
Revenue Service or with any state, local, or non-U.S. taxing authority and is
hereby authorized to take any and all actions that it is permitted to take by
applicable law when acting in that capacity. The Members acknowledge and agree
that it is the intention of the Members to minimize any obligations of the
Company to pay taxes and interest in connection with any audit of the Company,
including, if the Tax Matters Representative so determines, by means of
elections under Section 6226 of the Code and/or the Members filing amended
returns under Section 6225(c)(2) of the Code, in each case as amended by the
Revised Partnership Audit Procedures. The Members agree to cooperate in good
faith, including without limitation by timely providing information reasonably
requested by the Tax Matters Representative and making elections and filing
amended returns reasonably requested by the Tax Matters Representative, and by
paying any applicable taxes, interest and penalties, to give effect to the
preceding sentence. The Company shall make any payments it may be required to
make under the Revised Partnership Audit Procedures and, in the Tax Matters
Representative’s reasonable discretion, allocate any such payment among the
current or former Members of the Company for the “reviewed year” to which the
payment relates in a manner that reflects the current or former Members’
respective interests in the Company for that year and any other factors taken
into account in determining the amount of the payment. To the extent payments
are made by the Company that are allocable to a current Member in accordance
with this Section 20(b), such amounts shall, at the election of the Tax Matters
Representative, (i) be applied to and reduce the next distribution(s) otherwise
payable to such Member under this Agreement or (ii) be paid by the Member to the
Company within thirty (30) days of written notice from the Tax Matters
Representative requesting the payment. In addition, if any such payment is
allocable to a former Member, that Member shall pay over to the Company an
amount equal to the amount of such payment within thirty (30) days of written
notice from the Tax Matters Representative requesting the payment. The
provisions contained in this Section 20(b) shall survive the dissolution of the
Company and the withdrawal of any Member or the Transfer of any Member’s
interest in the Company and shall apply to any current or former Member.

(c)      The Company shall indemnify and reimburse the Tax Matters
Representative for (i) all expenses, including legal and accounting fees,
claims, liabilities, losses and damages incurred in connection with any
administrative or judicial proceeding with respect to the tax liability of the
Members or in connection with any audit of the Company’s income tax returns,
except to the extent such expenses, claims, liabilities, losses and damages are
attributable to the gross negligence or willful misconduct of the Tax Matters
Representative and (ii) any taxes imposed on the Company or the Manager in
respect of the Company’s operations or activities (other than income taxes
payable in respect of profits properly allocated to Manager).

 

27



--------------------------------------------------------------------------------

The payment of all such expenses to which the indemnification applies shall be
made before any distributions pursuant to Section 16(a)(ii). Neither the
Manager, nor any of its affiliates, nor any other person shall have any
obligation to provide funds for such purpose. The taking of any action and the
incurring of any expense by the Tax Matters Representative in connection with
any such proceeding, except to the extent required by law, is a matter in the
reasonable discretion of the Tax Matters Representative and the provisions on
limitations of liability of the Manager and indemnification set forth in
Section 24 of this Agreement shall be fully applicable to the Tax Matters
Representative in its capacity as such.

21.      Limited Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and the Members and the Manager, if any, shall not be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a member or manager of the Company.

22.      Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF DELAWARE, ALL RIGHTS AND REMEDIES BEING GOVERNED
BY SAID LAWS, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW.

23.      Amendments. This Agreement may not be modified, altered, supplemented
or amended except pursuant to a written agreement executed and delivered either
by the Members holding Common Interests representing, in the aggregate, a
majority in Common Percentage Interest or by the Manager; provided that any such
amendment that adversely affects the Special Rights associated with any Series A
Preferred Interests held by a Member or Members shall also be executed and
delivered by the Member or Members holding a majority (in number) of the Series
A Preferred Interests whose Special Rights are so affected.

24.      Indemnification.

(a)      The Manager shall not be liable, responsible or accountable in damages
or otherwise to the Company, to any third party or to any Member for (i) any act
performed or omission within the scope of the authority conferred on the Manager
by this Agreement or otherwise except for the gross negligence, fraud or willful
misconduct (including any willful violation of the terms of the Manager
Certificate or this Agreement) of the Manager, (ii) the Manager’s performance
of, or failure to perform, any act on the reasonable reliance on advice of legal
counsel to the Company, or (iii) the negligence, dishonesty or bad faith of any
agent, consultant or broker of the Company selected, engaged or retained in good
faith and with reasonable prudence. In any threatened, pending or completed
action, suit or proceeding, the Manager shall, to the fullest extent permitted
by law, be fully protected and indemnified and held harmless by the Company
against all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, proceedings, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, reasonable attorneys’ fees,
costs of investigation, fines, judgments and amounts paid in settlement,
actually incurred by the Manager in connection with such action, suit or
proceeding) by virtue of its status as an indemnified party or with respect to
any action or omission taken or suffered in good faith, other than liabilities
and losses resulting from the gross negligence, fraud, breach of fiduciary duty
or willful misconduct

 

28



--------------------------------------------------------------------------------

(including any willful violation of the terms of the Certificate of
Incorporation (or other governing instrument) of Manager or this Agreement) of
the Manager. Expenses, including reasonable attorneys’ fees, incurred by Manager
in defending any such action, suit or proceeding shall be paid or reimbursed by
the Company promptly upon demand and, if any such demand is made in advance of
the final disposition of any such action, suit or proceeding, promptly upon
receipt by the Company of an undertaking of Manager to repay such expenses if it
shall ultimately be determined that Manager is not entitled to be indemnified by
the Company. The indemnification provided by this Section 24 shall be
recoverable only out of the assets of the Company, and no Member shall have any
personal liability on account thereof. For purposes of this subsection (a), the
term “Company” shall include any predecessor of the Company and any constituent
entity (including any constituent of a constituent) absorbed by the Company in a
consolidation or merger.

(b)      (i)      The Company shall indemnify to the full extent permitted by
law (A) any person made or threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that such person or such person’s testator or intestate is or was an
officer of the Company or was a director, officer, member, stockholder, partner,
incorporator or liquidator of a subsidiary of the Company or serves or served at
the request of the Company any other enterprise as a director, officer,
employee, member, stockholder, partner, incorporator or liquidator or in any
other capacity, (B) the Manager to the extent of its indemnification payments
under its bylaws, and (C) NCWS with respect to any payment made by it with
respect to the Public Indebtedness. Expenses, including reasonable attorneys’
fees, incurred by any such person in defending any such action, suit or
proceeding shall be paid or reimbursed by the Company promptly upon demand by
such person and, if any such demand is made in advance of the final disposition
of any such action, suit or proceeding, promptly upon receipt by the Company of
an undertaking of such person to repay such expenses if it shall ultimately be
determined that such person is not entitled to be indemnified by the Company.
The rights provided to any person by this provision shall be enforceable against
the Company by such person, who shall be presumed to have relied upon it in
serving or continuing to serve as an officer or in such other capacity as
provided above. In addition, the rights provided to any person by this provision
shall survive the termination of such person as any such officer of the Company
or director, officer, member, stockholder, partner, incorporator or liquidator
of a subsidiary of the Company and, insofar as such person served at the request
of the Company as a director, officer, member, stockholder, partner,
incorporator or liquidator of or in any other capacity for any other enterprise,
shall survive the termination of such request as to service prior to termination
of such request.

(ii)      Notwithstanding anything contained in this subsection (b), except for
proceedings to enforce rights provided in this subsection (b), the Company shall
not be obligated under this subsection (b) to provide any indemnification or any
payment or reimbursement of expenses to any officer or other person in
connection with a proceeding (or part thereof) initiated by such person (which
shall not include counterclaims or crossclaims initiated by others, or any claim
to enforce rights to indemnification under this subsection (b) if it has been
ultimately determined that the person making such indemnification claim is
entitled to the claimed indemnification) unless the board of

 

29



--------------------------------------------------------------------------------

directors of the Manager has authorized or consented to such proceeding (or part
thereof) in a resolution adopted by it.

(iii)      For purposes of this subsection (b), the term “Company” shall include
any predecessor of the Company and any constituent entity (including any
constituent of a constituent) absorbed by the Company in a consolidation or
merger; the term “other enterprise” shall include any corporation, partnership,
limited liability company, joint venture, trust, association or other
unincorporated organization or other entity and any employee benefit plan; the
term “officer”, when used with respect to the Company, shall refer to any
officer of the Company or the Manager elected by or appointed pursuant to
authority granted by the board of directors (or similar body) of the Manager
pursuant to the bylaws (or other governing instrument) of the Manager, when used
with respect to a subsidiary or other enterprise that is a corporation, shall
refer to any person elected or appointed pursuant to the bylaws of such
subsidiary or other enterprise or chosen in such manner as is prescribed by the
bylaws of such subsidiary or other enterprise or determined by the board of
directors of such subsidiary or other enterprise, and when used with respect to
a subsidiary or other enterprise that is not a corporation or is organized in a
foreign jurisdiction, the term “officer” shall include in addition to any
officer of such entity, any person serving in a similar capacity or as the
manager of such entity; service “at the request of the Company” shall include
service as an officer or employee of the Company which imposes duties on, or
involves services by, such officer or employee with respect to an employee
benefit plan, its participants or beneficiaries; any excise taxes assessed on a
person with respect to an employee benefit plan shall be deemed to be
indemnifiable expenses; and action by a person with respect to an employee
benefit plan which such person reasonably believes to be in the interest of the
participants and beneficiaries of such plan shall be deemed to be action not
opposed to the best interests of the Company.

(iv)      Nothing in this subsection (b) shall limit the power of the Company or
the Manager to provide rights of indemnification and to make payment and
reimbursement of expenses, including attorneys’ fees, to officers, employees,
agent or other persons otherwise than pursuant to this subsection (b).

(v)      Payments made by the Company directly to attorneys representing persons
entitled to indemnification under subsection (a) or (b) of this Section 24 (each
an “Indemnified Party”), and payments made by the Company directly to claimants
or other persons to discharge obligations of such persons that would be
indemnifiable under subsection (a) or (b) of this Section 24 if paid by such
persons, shall also be deemed to be indemnification payments.

(c)      To the extent that, at law or in equity, an Indemnified Party has
duties (including fiduciary duties) and liabilities relating thereto to the
Company, to any Member or to any other Indemnified Party, an Indemnified Party
acting under this Agreement shall not be liable to the Company or to any Member
or to any other Indemnified Party for its good faith reliance on the provisions
of this Agreement. The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of an Indemnified Party otherwise existing
at law or in

 

30



--------------------------------------------------------------------------------

equity, are agreed by the parties hereto to replace such other duties and
liabilities of such Indemnified Party.

(d)      No amendment of this Section 24 shall impair the rights of any person
arising at any time with respect to events occurring prior to such amendment.

25.      Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefore in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

26.      Counterparts. For the convenience of the Members, this Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which shall together constitute the same agreement.

27.      Headings; Recitals. All section headings and the recitals herein are
for convenience of reference only and are not part of this Agreement, and no
construction or reference shall be derived therefrom.

28.      Entire Agreement; Waiver. This Agreement (including any exhibits and
schedules hereto) supersedes all prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof and thereof and
contains the entire agreement among the parties with respect to the subject
matter hereof and thereof. No waiver of any provisions hereof by any party
hereto shall be deemed a waiver of any other provisions hereof by any such
party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such party.

29.      Third Party Beneficiaries. NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON NOT A MEMBER ANY RIGHTS OR
REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT (EXCEPT
TO THE EXTENT SPECIFICALLY PROVIDED IN SECTIONS 24 AND 30) AND THE MANAGER SHALL
HAVE NO DUTY OR OBLIGATION TO ANY CREDITOR OF THE COMPANY TO REQUEST THE MEMBERS
TO MAKE ADDITIONAL CONTRIBUTIONS TO THE CAPITAL OF THE COMPANY.

30.      Exculpation. Notwithstanding any other terms of this Agreement, whether
express or implied, or obligation or duty at law or in equity, no Indemnified
Party shall be liable to the Company or any member or manager for any act or
omission (in relation to the Company, this Agreement, any related document or
any transaction contemplated hereby or thereby) taken or omitted by an
Indemnified Person in the belief that such act or omission is in or is not
contrary to the best interests of the Company and is within the scope of
authority granted to such

 

31



--------------------------------------------------------------------------------

Indemnified Party by this Agreement, provided that such act or omission does not
constitute willful misfeasance, gross negligence or bad faith of such
Indemnified Party.

[The remainder of this page intentionally left blank. Signatures on following
page.]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement (which may be in counterparts) as of the date first
above written.

 

AS MEMBERS:       AS MANAGER: New Cingular Wireless Services, Inc.       AT&T
Mobility Corporation

By:                                                                 By:  
                                                 

Name: George B. Goeke

Title: Treasurer

   

  Name: George B. Goeke

  Title: Treasurer

 

AT&T Mobility LLC By:      

  AT&T Mobility Corporation,

  its sole Manager

             By:                                                

            

 Name: George B. Goeke

 Title: Treasurer

          

 

AT&T Corp.

By:                                                            

Name: Julianne K. Galloway

Title: Chief Financial Officer and Treasurer

 

BellSouth Mobile Data, Inc.

By:                                                            

Name: George B. Goeke

Title: Treasurer

 

JP Morgan Chase Bank, N.A., as trustee of the SBC Master Pension Trust

By:    

Name:    

Title:    

Signature Page to

Fourth Amended and Restated Limited Liability Company Agreement of AT&T Mobility
II LLC



--------------------------------------------------------------------------------

SCHEDULE A

MEMBERS

Common Interest Members

 

        Member  

    

   Common Interests          

    

  

Common Percentage Interest        

NCWS

         127,005,486            18.2870222%  

  Mobility

         517,961,360            74.5792265%  

BSMD

         36,823,564            5.3020806%  

                        AT&T Corp.              

 

         12,721,165            1.8316707%            680,786,698           
100.0000000%  

Series A Preferred Interest Member

 

                           Member

 

Series A Preferred Interests

                             SBC Master Pension Trust  

320,000,000

  

Schedule A to

Fourth Amended and Restated Limited Liability Company Agreement of AT&T Mobility
II LLC